A rehearing was granted, and tbe following opinions were filed at tbe June term, 1872.
DixoN, C. J.
These are separate appeals from different parts of tbe same order. I bave come to tbe conclusion fiat tbe part of tbe order appealed from by tbe city should be affirmed, and that tbe part from which tbe plaintiff appeals should be reversed.
I take it that the curative statute upon which tbe city relies (cb. 243, P. &. L. Laws of 1871), is susceptible of no construction wbicb would make it subversive of tbe fundamental principles of assessment, as established by tbe charter. Eor example, I understand, if it was not tbe intention of tbe charter that lot owners should under any circumstances be charged with tbe expense of crosswalks or of grading and paving street in*662tersections, tbat then it was not tbe intention of tbe act above referred to, to make valid an assessment upon tbe lots for those forbidden or unauthorized purposes, or to legalize an assessment so made, in violation of tbe fundamental rules or principles fixed by tbe charter. It is not contended tbat tbe act should receive a construction which would make it so operate; and it seems very clear tbat such could not have been tbe design of the legislature in passing it.
I am quite satisfied tbat tbe expense of tbe crosswalks, although made of tbe same materials as tbe pavement, and with very little if any difference in tbe mode of construction, should come out of tbe assessment. Upon this point' counsel do not disagree as to tbe proper construction of tbe charter, tbat it requires crosswalks to be paid for out of tbe ward fund, or tbe funds of tbe city at large, and not by assessment upon tbe lots abutting on tbe street. Tbe only controversy with respect to tbe crosswalks has been, whether, by tbe similarity of materials and construction, they were not to be considered as merged in tbe pavement, or as so having become a part of it that their separate existence and identity as crosswalks was lost, and they can be no longer so recognized. It is clear to my mind that this supposition or theory of merger or extinguishment cannot be maintained on any such ground, consistently with tbe provisions of tbe charter or tbe rules of assessment established by it. The charter recognizes the designated spaces at the street crossings as crosswalks, and so must we, and so must tbe common council or officers whose duty it is to make the assessments. The peculiarity of construction, or nature of the materials made use of, has nothing to do with the question, provided tbe structure or thing completed serves as a crosswalk and was prepared, intended and accepted to be used as such by the public authorities. This seems to me to be the only rational and proper test; and I think tbe expense of the crosswalks was improperly included in the assessments made against the lots, and so was not legalized by the act.
*663And I am also of opinion tbat tbe same objection is good and must prevail as against tbe expenses of grading and paving the street intersections, which were also included in the assessments. The charter did not -authorize work of that nature to be charged by assessment upon the lots. Section 19 of sub-chapter VI. of the charter (ch. 474, P. & L. Laws of 1866, page 153), provided: “ In case the work shall be the paving, macadamizing, planking or curbing any street, highway, lane or alley, or any part thereof, the common council shall appoint some competent person to ascertain the aggregate front length of lots and parcels of land on both sides thereof, limited to the proposed improvement and bounded thereon, and the front length of each lot and parcel of land bounded on such improvement, with a correct description thereof, and the name of the owner, if known. The said council shall then determine the expense of the whole work, including the surveying, if any, the specifications, advertising, treasurer’s commissions, and preparing assessment lists, and cause the average expense upon each foot front of lots and parcels of land on both sides of such street, highway, lane or alley within the limits of such improvement, and bounded thereon, excluding cross streets from the computation, to be ascertained, and each lot or parcel of land shall be assessed with its proportion of the expense, to be ascertained by multiplying its number of feet front by the average expense per foot: Provided, that whenever the owner or owners of any lot or lots, parcel or parcels of land, fronting any street, highway, lane or alley where such improvement is proposed to be made, and within the limits of said proposed improvement, and bounded thereon, have already made any improvement on such street, highway, lane or alley in front of his or her lot or lots, parcel or parcels of land, within the limits of said proposed improvement and bounded thereon, of the same or of similar kind and character as the proposed improvement, said lot or lots, parcel or parcels of land, so improved by such owner or owners, shall be excluded from the computation and *664assessment; and all expense of such improvement to be made, shall in such case he assessed upon the other lot or lots, parcel or parcels of land so fronting on the street, highway, lane or alley where such improvement is proposed to be made, and within the limits and bounded on said improvement, as hereinbefore specified
The question arising upon the construction of this statute is, whether the expression, '• excluding cross streets from the computation,” is to be understood as signifying that cross streets are to be excluded from the frontage or feet front on the street upon which the average expense of doing the whole work is to be assessed, so as to make such expense fall entirely upon the lots, or whether it is to be understood in the sense that cross streets are to be excluded from the computation of expenses in ascertaining what the average expense upon each foot front of the lots ma3r be. The question seems to be, whether the exclusion of the cross streets applies to the computation of expenses which are to be assessed, or whether it applies to the computation of feet front of lots upon which all expenses are to be charged. The last is the construction put upon it by counsel for the city. They interpret it as if the words were, “ excluding cross streets from the computation of feet front” I do not know as I state their position clearly and intelligibly. I am sure I do not as clearly and intelligibly as they did at the bar, and I doubt whether I am capable of doing so. I have looked upon the opposite construction as so clear, and the same has become so firmly impressed on my mind, that I confess to the utmost difficulty in seeing the question in any other light. But my brother Cole, who differs from me and agrees with counsel for the city, will undoubtedly be able to do their position greater justice when he comes to write his opinion. To my mind it is very plain that the cross streets are to be excluded from the computation of the average expense which is to be assessed upon each foot front of the lots. The following transposition will, perhaps, make my reading more clear ; *665“ Tbe said common council shall then determine the expense of the whole work, including the surveying, etc., and, excluding cross streets from the computation, cause the average expense upon each foot front of lots and parcels of lands on both sides of such street, highway, lane or alley within the limits of such improvement and bounded thereon, to be ascertained.” I cannot view the statute in any other light or give it any-other construction than if such were the arrangement of the different parts of the sentence or clause under consideration.
But suppose the language to be ambiguous, which I do not see, but which I must yet concede because others differ so widely from me; then the language of the proviso must, as it seems to me, settle the controversy. The intention of the writer, and so of the legislature, is made very clear when we come to the provision there made for cases where the owners of lots or parcels of land have made the same or a similar kind of improvement on the street in front of their lots or parcels of land. Such lots or parcels of land are to be excluded entirely from the assessment, which shows that only the expense of the work or improvement in front of the lots themselves was to be charged to or assessed upon the lots. If this wore not so, then it would follow that the lots or parcels of land mentioned in the proviso would escape entirely the burden of paving the street intersections, and that burden would be cast as an additional or increased assessment upon the other lots and parcels of land on the street; which the legislature never could have intended; This view seems to me decisive of the question. It explains the intention of the legislature, if, before we come to the proviso, or without it, the language of the statute can be said to be ambiguous.
■» And it occurs to me furthermore to observe, with respect to the principal question, that there seems to be no propriety in considering cross streets as “ lots and parcels of land on both sides of such street,’’ .for the purpose of applying the exception or exclusion of cross streets, so as to take such streets out of *666the “ lots or parcels of land ” to be assessed in payment for the improvement. It would not occur to any one, I think, that cross streets could have been intended under the description, “ lots or parcels of land on both sides of such street,” if no exception had been made. Being public property, and as such not taxable, it cannot be that the legislature intended by tho words under consideration to save them from an assessment which might otherwise have been supposed to be laid upon them.
The other questions in the case, as to which there is no disagreement between Mr. Justice Cole and myself, will be considered by him in his opinion.
I think it follows that the lot owners must pay the expense of the pavement in front of the lots on the street, averaged according to the provisions of the charter, and possibly (though of this I express no opinion) with interest at the rate of seven per cent, from the publication of the curative act, March 9, 1871. They are not, in my judgment, required to pay anything for paving the intersections nor the crosswalks, which are probably included within the street intersections.
I think the order of this court on such appeal should be as stated at the commencement of this opinion.
Cole, J.
In the former opinion it was held that what are termed crosswalks at the street intersections constituted, in fact, a portion of the main pavement, and were to be paid for at the expense of the adjoining lots abutting on the street improved, and not out of the ward fund. The counsel for the city freely concede that if the elevations which are made in the Nicholson pavement at the sti’eet intersections are to be deemed and treated as crosswalks within the meaning of the charter, then it was wrong to include them in the assessment. For the charter is very clear and specific, that the construction of crosswalks is to be paid for out of what is known as the ward fund. Subd. 2, sec. 19, ch. 6, and sec. 2, ch. 5, of the charter. But *667they argue and insist that there are really no crosswalks in the pavement. They say that the elevations at the street intersections are not crosswalks in the sense in which that term is used in the charter, because they are not distinguishable from the rest of the pavement, but all form the roadbed, which is one entire structure. This is substantially the position taken on the first argument, and which I thought was correct when I drew up the former opinion. But I am now satisfied that this view cannot be sustained, and I agree with the chief justice that the expense of the crosswalks, although they are made of the same materials as the main pavement, and are really not distinguishable from it, is not chargeable to the adjoining lots. It is a circumstauce of no importance that what are called crosswalks are constructed of the same materials as the roadbed. The test is: Are these elevations used by the public for crosswalks ? Are they designed to, and do they in fact, answer the ends and purposes of crosswalks ? If they do, then it seems difficult to maintain the proposition that they are not as truly crosswalks within the meaning of the charter, as-though they were constructed of a different material from that composing the roadbed. It is quite true that calling these portions “crosswalks,” in the specifications for laying the pavement, would not make them crosswalks, unless they were in fact used and intended to be used by the public as and for crosswalks. But that these elevations are used for crosswalks,- and answer the purposes of crosswalks, was not denied upon the argument by any one.
Second. I am unable to agree with the chief justice in regard to the expense of grading and paving the street intersections. The cost of this work has been assessed upon the lots and parcels of land bounded on the improvement. Is this authorized by the provisions of the charter ? It seems to me that it is. The whole question turns upon the construction which is given to the last clause of subdivision 1, sec. 19, ch. 6 of the charter. This is quoted at length by the chief justice, and need *668not, therefore, be repeated. According to my understanding of this clause, it directs the manner of ascertaining the expense of the work, and the' mode of apportioning the expense, as follows :
1. The aggregate front length of all lots and parcels of land on both sides of the street, limited by the improvement, is to be ascertained by some competent person.
2. The front length of each lot and parcel of land bounded on such improvement, with a correct description thereof and the name of the owner, if known.
3. The common council then determines the expense of the whole work, including the expense of surveying, etc.
4. The average expense upon each foot front of lots and parcels of land on both sides of the street bounded by the improvement, excluding cross streets from the computation, is to be ascertained.
6. Each lot or parcel of land is then assessed with its proportion of the expense, to be ascertained by multiplying its number of feet front by the average expense per foot.
In other words, the object of this clause is to carry out the general policy and economy of the charter, which are to throw the entire expense of the improvement upon the lots abutting on the street in proportion to the number of feet front. Consequently the average expense upon each foot front of the lots on both sides of the streets is ascertained (the cross streets being excluded from the computation), and the amount with which each lot is chargeable is found by multiplying its number of feet front with the average expense per foot front. In arriving at the expense of the whole work to be done, the common council would necessarily have to include the expense of grading and paving the street intersections. Eor that would obviously be one item of the gross amount or cost of the work. And this amount divided by the aggregate number of feet front of all lots on both sides of the street within the limits of the improvement, would give the average expense of each foot. And this sum resulting from the division, when multiplied by *669tbe. number of feet front of eacb ]ot, will give tbe amount tbat sucb lot is chargeable with under' the charter. This is a departure from the rules and principles of some city charters, where each lot is chargeable with the expense of the improvement in front of it. That system of course imposes a greater burden on some lots than upon others of the same frontage. But the policy of this provision seems to be to impose the same burden upon lots having an equal number of feet front. It doubtless operates less inequitably than a provision which imposes upon each lot the expense of the work in front of it. But I cannot doubt that the intention was to make the lots abutting upon the street pay the expense of paving the street intersections. And I am further strengthened in this conclusion by the consideration that we were not referred to any provision of the charter which authorizes the imposition of a tax to defray the cost of such an improvement, although the charter contains full provisions for raising money for other specified purposes.
It is suggested that the language of the proviso clearly shows that it was not the intention to throw upon the lots abutting upon the street the expense of paving the street intersections. But I draw from it no such inference. The proviso in effect em acts, that when a lot owner within the limits of the proposed improvement has already made an improvement in front of his lot similar in kind and character to the one proposed, then his-lot shall be excluded in the computation and assessment for the expense of the work. The effect of this, it is said, under my construction of the previous clause, is to throw irpon the other lots the cost of paving the street intersections. This would undoubtedly be the result in that case. But it is obvious from the nature of the case that no expensive improvement — such as paving, repaving, planking or macadamizing a street — would ever be likely to be done by lot owners in detail. Such work must be done on some general plan. If the work proposed was such as curbing, and some lot owners had already made the-*670improvement in front of their lots, the expense of curbing the street intersections would not essentially increase the tax upon the other lot owners. Besides it is manifest that the system of improving the streets which is adopted by the charter does not in all cases distribute the burdens equally. And no system which has ever been devised for assessing either a general or local tax ever bears equally and justly upon all. The principle of imposing a tax according to frontage is far from distributing the burden equally. Lots of an equal number of feet front differ widely in value according to their advantages for business and the improvements upon them. And yet no account is taken of these things when imposing a tax upon lots for street improvements. The legislature, in framing the charter upon this subject, doubtless well understood that the rules adopted did not secure a just and fair distribution of the burden of improving the streets ; and therefore the argument attempted to be drawn from the proviso to show that the construction placed by the city attorney upon the previous clause is inadmissible, seems to me to have no weight.
Third. These remarks, together with what is said in the previous opinion, dispose of all the questions properly before us on these appeals. The reheating was granted because we were in doubt in regard to the decision which charged the lots abutting on the streets with the expense of laying the pavement at the street intersections, and also with the expense of the cross walks. It will be seen that the chief justice and I differ in our construction of the charter relating to the expense of laying the pavement at street intersections, but agree upon the other point. We also agree upon the other questions discussed upon the re-argument, upon which an expression of our views was solicited by counsel on both sides for the guidance of the court below in proceeding with the cause. Under the circumstances which have attended this litigation, I have thought we ought to comply with this request, notwithstanding my gen*671eral unwillingness to express an opinion wbicb may be justly criticiséd as extra-judicial. I'shall content myself with a brief remark upon the questions suggested.
There has been no re-assessment of these taxes since the curative statute of 1871 took effect. It is possible that no reassessment will be found necessary, and that the circuit court will be able, upon evidence submitted, to ascertain the amount of taxes which the plaintiff is justly liable to pay under the provisions of. the charter as a condition of enjoining the collection of the excess. If so, we agree that the plaintiff should only be required to pay that amount, with ■ possibly interest thereon at the rate of seven per cent., from March 9, 1871. The charter provides that if any tax levied shall be set aside by an order of court, the common council shall forthwith re-levy and re-assess the same, with interest thereon at the rate of seven per cent., from the date of the warrant for the collection of the tax so set aside. Sec. 22, ch. 7. The irregularity in the proceedings of the common council was validated by the passage and publication of ch. 243, March 9, 1871; and we do not think the plaintiff should be required to pay any interest prior to that time. This is surely giving to the healing statute all the force and effect which it was intended to have, and all which in equity and justice should be applied to it.
Another question-was, yhether this curative act legalizes the warrant and assessment roll in the hands of the treasurer, and makes good the notice given by him under sec. 5, ch. 7, requesting the tax payers to forthwith make payment of their taxes. We do not think it does. The act does not upon its face profess to do these things and there is no reason for giving it a strained construction. When the notice was given by the treasurer in 1869, of course the tax was invalid. The plaintiff was not in default for omitting to pay what was not legally due. Another tax warrant must be issued and another notice published, before interest at the rate of 12 per cent, as provide! by section 9 of ch. 7, will begin to run. It was not seriously *672claimed that tbe 12 per cent, given by section 20 of tbis chapter in tbe way of a penalty could be collected. Tbe legislature bas not attempted to impose a penalty even, if it could do so.
■ I agree with tbe chief justice in tbe order to be made in tbis court
By the Court. — That part of tbe order of tbe court below from which tbe city appeals, is affirmed; and that part of said order from which tbe plaintiff appeals, is reversed.
LyoN, X, did not sit in tbis case, having tried tbe cause at tbe circuit.